DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  
Lines 1 – 2, “an developed interfacial area ratio” should read - - a developed interfacial area ratio - -.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 3 are rejected under 35 U.S.C. 102a1 as being anticipated by Witt et al. DE102017105304. 
Claim 1, Witt discloses a sliding member comprising: an overlay layer made of a resin on a side of a sliding surface of a bearing alloy layer (aluminum-tin alloy layer 6), wherein, when a valley void volume (empty volume of the valleys) Vvv (µm3/µm2) in the sliding surface of the overlay layer is defined as Vv1, the Vv1 is in a range of 0.015 ≤ Vv1 ≤ 0.200 (Witt discloses a range of 0.06 – 0.16 µm3/µm2; see Abstract).  
Claim 2, Witt discloses the Vv1 in a range of 0.020 ≤ Vv1 ≤ 0.160.
Claim 3, Witt discloses, when a reduced valley depth Svk (reduced valley height) in the sliding surface is defined as Sv1, a relation is established between the Sv1 and the Vv1 as follows Sv1 = 10xVv1-0.1 (±0.3) (Witt discloses a range of 0.5 – 1.5 µm or µm3/µm2 (Abstract), which satisfies the relation based on the following calculation: 10x(0.06) – 0.1 = 0.6 – 0.1 = 0.5 and 10x(0.16) – 0.1 = 1.6 – 0.1 = 1.5)  

Allowable Subject Matter
Claims 4 – 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A JOHNSON whose telephone number is (571)270-5216. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A JOHNSON/Primary Examiner, Art Unit 3656